         Case 1:20-mj-00109-RMM Document 5 Filed 06/19/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
                v.                            :      CR. NO. 20-mj-109 (RMM)
                                              :
JOSUE RODAS, ET AL.                           :
                                              :
                         Defendants.          :

                                   JOINT STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Santha Sonenberg, counsel for Mirian Vanessa Ortega, and Eugene

Ohm, counsel for Josue Eduardo Rodas, hereby submit the following Joint Status Report:

       Pursuant to the Court’s June 16, 2020 Minute Order, the parties conferred and submit the

following:

       1. On or about June 12, 2020, the defendants had their initial appearance. At the initial

             appearance, a preliminary hearing was scheduled for Wednesday, June 24, 2020 at

             11:30 AM.

       2. At this time, the government and both defendants are prepared to move forward with

             the preliminary hearing on June 24, 2020.
         Case 1:20-mj-00109-RMM Document 5 Filed 06/19/20 Page 2 of 2




Respectfully submitted,


                    /s/                                    /s/
Kaitlin A. Vaillancourt                   Santha Sonenberg
Assistant United States Attorney          5217 42nd Street, N.W.
D.C. Bar No. 1027737                      Washington, D.C. 20015
555 Fourth Street, N.W., Room 4207        (202) 494-7083
Washington, D.C. 20530                    santhasonenberg@yahoo.com
202-252-2421                              Attorney for Mirian Vanessa Ortega
kaitlin.vaillancourt@usdoj.gov

                   /s/
Eugene Ohm
Assistant Federal Public Defender
625 Indiana Avenue, N.W.
Suite 550
Washington, D.C. 20004
(202) 208-7500
eugene_ohm@fd.org
Attorney for Josue Eduardo Rodas




                                      2
